1
2
3
4                                                              JS-6
5
6
7
8                        UNITED STATES DISTRICT COURT
9                      CENTRAL DISTRICT OF CALIFORNIA
10
11   YING JIAO YE,                           Case No. 2:18-cv-10072-JVS-KES
12                        Petitioner,
                                                           JUDGMENT
13         v.
14   LISA NORDHEIM,
15                        Respondents.
16
17        Pursuant to the Court’s Order Dismissing Petition for Writ of Habeas Corpus,
18   IT IS ADJUDGED that the Petition is DISMISSED without prejudice.
19
20   DATED: February 27, 2019
21
22                                       ____________________________________
                                         JAMES V. SELNA
23                                       UNITED STATES DISTRICT JUDGE
24
25
26
27
28
